White, P. J.
Appellant was prosecuted by indictment and was convicted for a violation of the provisions of art. 756 of the Revised Penal Code, which reads: “If any person engaged in the slaughter and sale of animals for market in any county, city, town or village in this State shall fail to report to the Commissioners’ Court of the county in which he transacts such business, at each regular term thereof, the number, color, age, sex, marks and brands of every animal slaughtered by him since the last term of. said court, accompanied with a bill of sale or written conveyance to him for every animal slaughtered, save such as were raised by himself, which shall be specified, he shall be punished by fine not less than fifty nor more than three hundred dollars.”
This article defines a distinct, substantive offense, and affixes a punishment to the same, and is by no means dependent upon or connected with other portions of the Penal or Civil Statutes relating to the same subject matter.. *98It is a re-enactment of a portion of the act of 1866, c‘ to regulate the sale, etc., of animals, and to require butchers to report to the police court,” etc.; which latter act, or that portion of it, had apparently been repealed by subsequent legislation. Monroe v. The State, 3 Texas Ct. App. 341. Nor is there any inconsistency or repugnancy between the article above quoted and art. 4565 of the Revised Statutes. On the contrary, this latter civil statute simply provides that butchers shall make the report a failure to make which is punished by art. 756, Penal Code, supra.
As above stated, art. 156 of the Penal Code is a substantive and distinct offense, and one which applies now with equal force to all portions of the State, and its operation is in no manner limited or controlled by the “ Stock Laws ” found in title XCIII, ch. 5, Revised Statutes.
If any error was committed in the rulings or in the charge of the court, they are not of so fundamental a character as to require our notice,— the case being a misdemeanor and the defendant having failed to take advantage of such error by proper bills of exception saved on the trial.
The judgment of the County Court is affirmed.

Affirmed.